Name: Council Regulation (EEC) No 2992/83 of 24 October 1983 on the application of Decision No 1/83 of the EEC-Cyprus Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 83 Official Journal of the European Communities No L 295/7 COUNCIL REGULATION (EEC) No 2992/83 of 24 October 1983 on the application of Decision No 1 /83 of the EEC-Cyprus Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (') was signed on 19 December 1972 and entered into force on 1 June 1973 ; Whereas an Additional Protocol to this Agreement (2) was signed in Brussels on 15 September 1977 and entered into force on 1 June 1978 ; Whereas under Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which is an integral part of the Agreement, the Association Council adopted Decision No 1 /83 again amending Articles 6 and 17 ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /83 of the EEC-Cyprus Association Council shall be applicable in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1983 . For the Council The President G. ARSENIS (') OJ No L 133, 21 . 5 . 1973, p . 2. 0 OJ No L 339 , 28 . 12 . 1977, p . 2 .